Title: From Benjamin Franklin to Richard Price, 11 February 1772
From: Franklin, Benjamin
To: Price, Richard


Dear Sir,
Cravenstreet, Feb. 11. 1772
Permit me to thank you, not only on my own Account for the Book itself you have so kindly sent me, but in Behalf of the Publick for Writing it. It being in my Opinion, (considering the profound Study, and steady Application of Mind that the Work required, the sound Judgment with which it is executed, and its great and important Utility to the Nation) the foremost Production of Human Understanding that this Century has afforded us. With great and sincere Esteem, I am, Dear Sir, Your obliged and most obedient humble Servant
B Franklin
Revd Dr Price
 
Addressed: To / The Revd. Dr Price / at / Newington Green
